Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371.
Information Disclosure Statement
The IDS’s filed on 07/23/2020, 02/10/2021 and 06/22/2021 have been considered. See the attached PTO 1449 form.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 1/12/2021 is acknowledged. Claims 1-14 are currently pending. Claims 1 and 2 have been amended. Claims 7-14 have been newly added. Accordingly, claims 1-14 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Withdrawn Objections
Applicant’s arguments, filed 01/12/2021, with respect to claims 1 and 2 objection have been fully considered and are persuasive. The objection of claims 1 and 2 has been withdrawn. Arguments are persuasive because the applicant have amended the claims to recite the units of the lower limit of the average particle diameter range which was absent in the previous claims set. 

Withdrawn Rejections

Claim Interpretation
Independent claims 1 has been amended from "comprising" to "consisting essentially of". The "consisting essentially of" language recited in the claims still allows for inclusion of other components not recited in the instant claims. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). See MPEP 2111. Thus, in the instant case, "consisting essentially of" is interpreted as "comprising of" which does not exclude ingredients not positively recited in the claims. 

New Rejections Necessitated by the Amendments file 1/12/2021
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro et al. (JP 2015048352A; Mar. 16, 2015) (cited in the previous office action). 
Kazuhiro teaches a cellulose based core particle (0018) with an average particle diameter of preferably 40 μm to 70 μm (0023, 0032) with an average degree of polymerization of 60-350 (0020) that have a sphericity of 0.5 to 0.9 (0032). The preferable average particle diameter and the sphericity taught by Kazuhiro falls completely within the ranges recited in the instant claim 1 and thus anticipates claim 1. Further, the prior art particles, of micrometer size, are described as “relatively round” in (0015) and “spherical” in (0032) and are thus microspherical. Also, note that the term “powdered” is not given a specific definition in the instant disclosure and is interpreted to mean “consisting of fine particles”. The disclosed prior art cellulose particulate meets this limitation because the reference teaches it has an average particle diameter of preferably 40 μm to 70 μm and thus is “fine”. With respect to claims 3 and 4, the claims are directed to an intended use of the composition and the intended use of a composition is not generally given patentable weight unless it impart a structural difference in the composition and . 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al. (JP 2015048352A; Mar. 16, 2015) as applied to claims 1, 3 and 4  above, and further in view of Takahashi et al. (US 2010/0247665 A1; Sep. 30, 2010).
The teachings of Kazuhiro have been set forth above.
As discussed supra, Kazuhiro teaches a cellulose based core particle (0018) with an average particle diameter of preferably 40 μm to 70 μm (0023, 0032) with an average degree of polymerization of 60-350 (0020) that have a sphericity of 0.5 to 0.9 (0032). The sphericity taught by Kazuhiro overlaps the sphericity recited in instant claims 7 and 11. The average degree of polymerization taught by Kazuhiro also falls within the range of average polymerization degree recited in instant claims 2, 8 and 12. With respect to claims 5-6, 9-10 and 13-14, the claims are directed to an intended use of the composition and the intended use of a composition is not generally given patentable weight unless it impart a structural difference in the composition and in the instant case it does not. Thus claims 3 and 4, which depend from claim 1, are also anticipated by Kazuhiro.
	While Kazuhiro teaches the average particle diameter of a cellulose based core particle, it does not explicitly teach the average particle diameter of the powder cellulose. However, this deficiency is cured by Takahashi.
	Takahashi teaches a spherical particle comprising a sugar alcohol and powdered cellulose (Abstract). It teaches the powdered cellulose having an average particle size of not more than 50 μm (0046), which reads on the average particle diameter of powdered cellulose recited in the instant claims. Further, Takahashi teaches that when the average particle size of the cellulose is not more than 50 μm, a spherical particle having a high degree of hardness, no unevenness on the particle surface and a high 
	While Kazuhiro teaches an overlapping sphericity range of 0.5 to 0.9, it does not explicitly teach the exact claimed sphericity of 0.1 to 0.7. However, it would have been obvious to one skilled in the art at the time of the invention to attempt to vary the sphericity in order to determine the optimum range. In the case where the claimed range “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Werteim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, the optimization of ranges is a technique well known and well-practiced in the art, and where the prior art meets the general limitations of the claim, does not generally support patentability absent a showing of unexpected results or the criticality of the exact value. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Kazuhiro to incorporate the teachings of Takahashi and have the average particle diameter of powdered cellulose not more than 50 μm. One would have been motivated to do so because, as discussed supra, Takahashi teaches that when the average particle size of the cellulose is not more than 50 μm, a spherical particle having a high degree of hardness, no unevenness on the particle surface and a high degree of sphericity can be obtained and it teaches that higher than 50 μm would lack uniformity. The kazuhiro reference discloses that the particles should be uniform in size (0015). Thus, since Kazuhiro is silent on the particle size of the powdered cellulose, one would have been strongly motivated to incorporate the teachings of Takahashi and have the average particle diameter of powdered cellulose not more than 50 μm to obtain a uniform particle.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as . 


Response to Arguments
With respect to applicants argument regarding consideration of the IDS filed on July 23, 2020, this IDS has been considered and the applicant respectfully directed to see the attached PTO 1449 form. 

Applicant's arguments filed 01/12/2021, with respect to claims 1-6 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that Kazuhiro discloses a cellulose based core particle which contains cellulose and an excipient, whereas the microspherical particle in amended claim 1 consists essentially of powdered cellulose and as such the microspherical particle is essentially formed of the powdered cellulose only and does not include a binder or excipient. 
In response, as discussed in the claims interpretation section above, the "consisting essentially of" language recited in the claims still allows for inclusion of other components not recited in the instant claims. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps 
Applicant further argued that the particle disclosed in Kazuhiro is used for a tablet of medical drugs or foods which are administered orally, whereas the particle of the claimed invention is used for a cleaning composition and a massage composition. 
In response, the instant claims recite “a cleaning composition”, which, absent a specific definition from applicant, is construed to mean “to remove something unwanted from something else”. A tablet administer orally can be used as a cleaning composition to remove something unwanted from the body (e.g. detoxification of the body or skin). The instant claims also recite “a cosmetic” which is broadly interpreted to encompass articles intended to be introduced into or applied to the human body, which is encompassed by the cellulose based compositions taught by Kazuhiro as it teaches the compositions are meant to be administered to a human. Moreover, a cosmetic can be in the form of tablet administered orally for improving the skin. Further, as discussed supra, the claims reciting “a cleaning composition” and “a cosmetic composition” are directed to an intended use of the composition and the intended use of a composition is not generally given patentable weight unless it impart a . 


Conclusion
Claims 1-14 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616